Case: 14-30422   Document: 00513153902     Page: 1   Date Filed: 08/13/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 14-30422                   United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
JAMES JOHNSON,                                                   August 13, 2015
                                                                  Lyle W. Cayce
             Plaintiff - Appellant                                     Clerk

v.

GLOBALSANTAFE OFFSHORE SERVICES, INCORPORATED,

             Defendant - Appellee




                Appeals from the United States District Court
                    for the Eastern District of Louisiana


Before DENNIS, PRADO, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      James Johnson, a superintendent aboard a drilling rig, was shot and
seriously injured by a Nigerian gunman who invaded the rig. He claims that
the negligence of other rig hands caused his injury, and he seeks to hold
GlobalSantaFe Offshore Services, Inc. (“GSF”) vicariously liable for the rig
hands’ negligence under the general maritime law. The district court granted
GSF’s motion for summary judgment, holding that no reasonable jury could
find that GSF was the rig hands’ employer. We AFFIRM.
                       FACTS AND PROCEEDINGS
      On November 8, 2010, James Johnson was working as a drilling
superintendent on the HIGH ISLAND VII, a drilling rig located near the
    Case: 14-30422    Document: 00513153902    Page: 2   Date Filed: 08/13/2015



                                No. 14-30422
Nigerian coast. Prior to the evening of November 8, rig hands had moved a ball
valve, attached to the blow-out preventer, in front of the stairs leading from
the rig to a platform, in order to work on the blow-out preventer. When a boat
was seen approaching the rig, the rig hands sought to raise the stairs, but the
stairs were blocked by the ball valve. Nigerian gunmen used the stairs to board
the rig, and one gunman shot Johnson in the leg. Johnson’s leg was severely
injured and required months of hospitalization, several surgeries, and a muscle
transplant.
      Johnson brought claims for negligence under the Jones Act and for
unseaworthiness, maintenance and cure, and negligence under the general
maritime law against PPI Technology Services, L.P. (“PPI”), PSL, Ltd. (“PSL”),
Transocean Ltd., and Afren, PLC. Johnson later amended his complaint to add
GSF as a defendant. These companies are related to one another in complex
ways. Transocean Ltd., which has over 360 direct and indirect subsidiaries,
owns and operates a large fleet that provides contract drilling services
worldwide. In 2007, GlobalSantaFe Corporation, which GSF identifies as its
corporate parent, merged with Transocean Inc., a subsidiary of Transocean
Ltd. See Bricklayers & Masons Local Union No. 5 Ohio Pension Fund v.
Transocean Ltd., 866 F. Supp. 2d 223, 246 (S.D.N.Y. 2012). After the merger,
GSF became an indirect subsidiary of Transocean Ltd. Under a contract signed
March 11, 2010, Sedco Forex International, Inc. (“Sedco”), in association with
Transocean Support Services Nigeria Limited, agreed to provide the HIGH
ISLAND VII and drilling rig services to Afren Resources Limited. The HIGH
ISLAND VII was owned by GlobalSantaFe International Drilling Inc., whose
relationship to GSF is unclear. In March 2010, Johnson contracted with PSL
to work for “Afren” on PSL’s behalf.
      The district court dismissed Afren, PLC following Johnson’s motion for
voluntary dismissal. The district court also dismissed Johnson’s claims against
                                       2
    Case: 14-30422    Document: 00513153902     Page: 3   Date Filed: 08/13/2015



                                 No. 14-30422
Transocean Ltd. because Johnson did not offer any information or argument
opposing Transocean Ltd.’s motion to dismiss for lack of personal jurisdiction.
The district court further dismissed Johnson’s claims against PSL, finding that
the court lacked personal jurisdiction over PSL. The district court ultimately
granted PPI’s motion for summary judgment, and that decision recently was
affirmed on appeal. Johnson v. PPI Tech. Servs., L.P., 605 F. App’x 366, 367
(5th Cir. 2015). The district court granted GSF’s motion for summary judgment
on Johnson’s claims for negligence under the Jones Act and for negligence and
unseaworthiness under the general maritime law. Johnson appeals only the
district court’s grant of summary judgment to GSF on his claim for negligence
under the general maritime law.
                         STANDARD OF REVIEW
      We review de novo a district court’s grant of summary judgment,
applying the same criteria used by the district court. Gowesky v. Singing River
Hosp. Sys., 321 F.3d 503, 507 (5th Cir. 2003). We may award summary
judgment if, viewing all evidence in the light most favorable to the non-movant,
the record demonstrates that there is no genuine issue of material fact and
that the moving party is entitled to a judgment as a matter of law. Estate of
Sanders v. United States, 736 F.3d 430, 435 (5th Cir. 2013); Fed. R. Civ. P.
56(a). A genuine issue of material fact exists “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “When the burden at trial rests
on the nonmovant, the movant must merely demonstrate an absence of
evidentiary support in the record for the nonmovant’s case.” Int’l Ass’n of
Machinists & Aerospace Workers, AFL-CIO v. Compania Mexicana de
Aviacion, S.A. de C.V., 199 F.3d 796, 798 (5th Cir. 2000) (citing Celotex Corp.
v. Catrett, 477 U.S. 317, 324 (1986)). We may affirm a grant of summary
judgment “based on any rationale presented to the district court for
                                       3
     Case: 14-30422      Document: 00513153902        Page: 4    Date Filed: 08/13/2015



                                     No. 14-30422
consideration and supported by facts uncontroverted in the summary
judgment record.” Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225,
234 (5th Cir. 2010) (internal quotation marks and citations omitted).
                                    DISCUSSION
      In the absence of contrary regulation by Congress, federal courts have
authority under the Admiralty Clause of the Constitution to develop federal
common law governing maritime claims. See U.S. Const. art. III, § 2, cl. 1;
Exxon Shipping Co. v. Baker, 554 U.S. 471, 489–90 (2008); Romero v. Int’l
Terminal Operating Co., 358 U.S. 354, 360–61, 382 (1959). “Drawn from state
and federal sources, the general maritime law is an amalgam of traditional
common-law rules, modifications of those rules, and newly created rules.” E.
River S.S. Corp. v. Transamerica Delaval, Inc., 476 U.S. 858, 864–65 (1986)
(footnote omitted).
      Our court has noted that “[t]he recognized principle of agency law that
imposes vicarious liability upon employers for the wrongful acts committed by
employees while acting in the course of their employment is well ingrained in
the general maritime law.” Stoot v. D & D Catering Serv., Inc., 807 F.2d 1197,
1199 (5th Cir. 1987). As stated in Stoot, the vicarious liability analysis requires
two inquiries: (1) whether the defendant is the employer of the tortfeasor; and
(2) whether the tortfeasor committed the tort while acting in the course of his
employment. We focus on the first question and find that we need not reach
the second question. 1
      As the district court observed, we have not expressly articulated a test
for establishing an employment relationship in the context of a claim that the
defendant is vicariously liable for negligence under the general maritime law.



      1  The district court held that a reasonable jury could find that the rig hands were
negligent, and GSF does not appeal that determination.
                                            4
     Case: 14-30422     Document: 00513153902   Page: 5   Date Filed: 08/13/2015



                                 No. 14-30422
However, given that our court has imported the general doctrine of vicarious
liability from agency law into the general maritime law, see id. at 1199, we
conclude that it is appropriate to rely on common law principles of agency to
determine the employer’s identity in the maritime analysis of vicarious
liability. In addition, as explained below, some common law principles
governing the employment relationship were developed in a maritime context,
while others have been held to apply to maritime disputes.
I.    Agency Law
      Under the common law of agency, the existence of an employment
relationship hinges on “‘the hiring party’s right to control the manner and
means by which the product is accomplished.’” Nationwide Mut. Ins. Co. v.
Darden, 503 U.S. 318, 323 (1992) (quoting Cmty. For Creative Non-Violence v.
Reid, 490 U.S. 730, 751 (1989)). The Supreme Court has observed that
“[c]ontrol is probably the most important factor under maritime law” to identify
employment relationships, “just as it is under the tests of land-based
employment.” United States v. W. M. Webb, Inc., 397 U.S. 179, 192 (1970)
(footnote omitted). Similarly, our court has held, in the maritime context, that
“respondeat superior liability is predicated upon the control inherent in a
master-servant relationship.” Barbetta v. S/S Bermuda Star, 848 F.2d 1364,
1370 (5th Cir. 1988).
      Agency law anticipates two common disputes relating to employment:
disputes over whether an individual is the “borrowed employee” of another
employer; and disputes over whether an individual is an independent
contractor or an employee. Neither of these tests squarely fits the facts of
Johnson’s case: there is no indication that GSF was a borrowing or a lending
employer, while at the same time, GSF does not allege that the rig hands were
independent contractors. However, these two tests suggest factors relevant to


                                       5
    Case: 14-30422    Document: 00513153902     Page: 6   Date Filed: 08/13/2015



                                 No. 14-30422
the analysis of whether GSF formed an employment relationship with the rig
hands.
      The borrowed servant doctrine, now familiar in agency and tort law, was
developed in the admiralty context in Standard Oil Company v. Anderson, 212
U.S. 215 (1909). See Drewery v. Daspit Bros. Marine Divers, Inc., 317 F.2d 425,
427 (5th Cir. 1963) (citing Standard Oil for the proposition that “[t]he doctrine
of imputed negligence applies in admiralty”). “[U]nder the borrowed employee
doctrine, an employer will be liable through respondeat superior for negligence
of an employee he has ‘borrowed,’ that is, one who does his work under his
supervision and control.” Gaudet v. Exxon Corp., 562 F.2d 351, 355 (5th Cir.
1977) (emphasis added); see also Guidry v. S. La. Contractors, Inc., 614 F.2d
447, 455 (5th Cir. 1980) (holding that vicarious liability hinged on “whether, at
the moment [the tortfeasor] was doing the work that led to [the] injury, he was
acting in the business of and under the control of” the general or borrowing
employer). To assess “control” under the borrowed servant doctrine, the
Supreme Court has suggested consideration of “the power of substitution or
discharge, the payment of wages, and other circumstances bearing upon the
relation.” Standard Oil Co., 212 U.S. at 225. Relying on Standard Oil, we have
articulated nine factors that courts should consider in determining whether an
employee is a borrowed employee, including: “[w]ho has control over the
employee and the work he is performing, beyond mere suggestion of details or
cooperation;” “[w]hose work is being performed;” “[w]ho furnished tools and
place for performance;” “[w]ho had the right to discharge the employee;” and
“[w]ho had the obligation to pay the employee.” Gaudet, 562 F.2d at 355 (citing
Ruiz v. Shell Oil Co., 413 F.2d 310, 312–13 (5th Cir. 1969)); see also Jackson v.
Total E & P USA, Inc., 341 F. App’x 85, 86–87 (5th Cir. 2009).
      Other maritime disputes have focused on whether a party is an employee
or an independent contractor. The Second Restatement of Agency lists factors
                                       6
      Case: 14-30422   Document: 00513153902     Page: 7   Date Filed: 08/13/2015



                                  No. 14-30422
distinguishing employees from independent contractors, including “the extent
of control which, by the agreement, the master may exercise over the details of
the    work;”   “whether   the   employer   or   the   workman     supplies   the
instrumentalities, tools, and the place of work for the person doing the work;”
and “whether or not the parties believe they are creating the relation of master
and servant.” Restatement (Second) of Agency § 220(2). The Court of Claims
applied the Second Restatement’s factors in the maritime context, in a case
cited with approval by the Supreme Court. See Cape Shore Fish Co. v. United
States, 330 F.2d 961, 964 n.5, 965 n.6 (Ct. Cl. 1964); W. M. Webb, Inc., 397 U.S.
at 182, 192 & n.17.
       Indicia of the employer-employee relationship are also listed in an
Internal Revenue Service regulation that the Supreme Court described as “a
summary of the principles of the common law” and as sufficiently flexible to
apply to the maritime context. W. M. Webb, Inc., 397 U.S. at 193–94. Then and
now, the regulation provides:
       Generally such [an employment] relationship exists when the
       person for whom services are performed has the right to control
       and direct the individual who performs the services, not only as to
       the result to be accomplished by the work but also as to the details
       and means by which that result is accomplished. . . . The right to
       discharge is also an important factor indicating that the person
       possessing that right is an employer. Other factors characteristic
       of an employer, but not necessarily present in every case, are the
       furnishing of tools and the furnishing of a place to work, to the
       individual who performs the services.
26 C.F.R. § 31.3306(i)–1(b) (2015); 26 C.F.R. § 31.3121(d)–1(c)(2) (1970).
Similarly, in analyzing employment relationships under anti-discrimination
statutes, we have articulated the “common law control test” as hinging on
“whether the alleged employer has the right to hire, fire, supervise, and set the
work schedule of the employee.” Muhammad v. Dall. Cnty. Cmty. Supervision


                                        7
    Case: 14-30422     Document: 00513153902     Page: 8   Date Filed: 08/13/2015



                                  No. 14-30422
& Corr. Dep’t, 479 F.3d 377, 380 (5th Cir. 2007) (internal quotation marks and
citation omitted).
      With these factors in mind, we examine the relationship between GSF
and the rig hands whose negligence allegedly caused Johnson’s injuries.
Bradley A. McKenzie, global payroll manager for Transocean Offshore Deep
Water Drilling, Inc. (“TODDI”), testified that GSF “is an entity that . . . the
[TODDI] payroll department uses as a payroll company to distribute pay to . . .
U.S. workers working internationally.” McKenzie stated that, to his
knowledge, GSF has no function other than “payroll.” Similarly, Heather G.
Callender, assistant secretary of GSF, stated in an affidavit: “[GSF] serves as
a ‘paymaster’ for some expatriate employees. Its primary function is payroll. It
does not perform services involving or related to security, protection,
maintenance or safety on rigs.” In its brief, GSF acknowledges that, in addition
to providing payroll services, it “assists with immigration issues if they arise.”
      C. Stephen McFadin, GSF’s president, stated in a declaration that GSF
does not engage in any of the following: “operate rigs on a day to day basis;”
“perform the day to day supervision and direction of the crew on a rig;” “enter
into drilling contracts;” or “charter rigs.” A declaration by Emeka Ochonogor,
principal rig manager for Transocean Support Services Nigeria Limited
(“TSSNL”), stated that GSF “had nothing to do with the day-to-day operations
of the HIGH ISLAND VII, and nothing to do with the day-to-day supervision
or direction of the HIGH ISLAND VII’s crew.” Rather, Ochonogor said, “All the
crew working on the HIGH ISLAND VII reported directly to one of the TSSNL
rig managers working out of the Lagos office. TSSNL supervised the day-to-
day operation of the HIGH ISLAND VII, including the crew on the rig.”
      The record reflects that in 2010, GSF issued W-2 forms to the following
four individuals who worked on the HIGH ISLAND VII: Timothy Ashley,
Danny Ball, James Robertson, and Jeffrey James. The W-2 forms of all four
                                        8
    Case: 14-30422     Document: 00513153902      Page: 9    Date Filed: 08/13/2015



                                  No. 14-30422
workers listed GSF as their “employer,” with an address of 4 Greenway Plaza
in Houston, Texas. Ashley and Ball were responsible for security aboard the
rig, and Ashley, the offshore installation manager, gave the rig hands day-to-
day instructions. Johnson highlights testimony by James, the chief mechanic,
that he received training at 4 Greenway Plaza, the address listed for GSF on
several W-2 forms. Reading James’s testimony in the light most favorable to
Johnson, we infer that GSF trained James.
      The record contains no evidence of most of the factors that would support
a finding of an employment relationship. There is no evidence that GSF had
the right to direct the rig hands or to control the details of their work. See W. M.
Webb, Inc., 397 U.S. at 189; Gaudet, 562 F.2d at 355; Restatement (Second) of
Agency § 220(2)(a). There is no evidence that GSF hired or had the right to fire
the rig hands. See W. M. Webb, Inc., 397 U.S. at 193; Standard Oil Co., 212
U.S. at 225; Muhammad, 479 F.3d at 380; Gaudet, 562 F.2d at 355. There is
also no evidence that GSF furnished the rig or the equipment used on the rig.
See Gaudet, 562 F.2d at 355; Restatement (Second) of Agency § 220(2)(e).
Although it would be reasonable for the rig hands to assume that they were
GSF employees based on their W-2 forms, none of the rigs hands so testified.
Rather, James stated that he worked for “Transocean.” Robertson said he
believed his employer was based out of Houston, but did not identify his
employer as GSF. James and Robertson testified that they did not believe GSF
had “anything to do with the day-to-day operation” of the rig, and Ball testified
that he believed Transocean controlled the day-to-day operation of the rig.
      The only evidence favoring Johnson is that GSF paid the rig hands, that
GSF is identified as the rig hands’ “employer” on their W-2 forms, that GSF
assisted with immigration matters, and that GSF trained the rig’s chief
mechanic. We must therefore decide whether a reasonable jury, based on these
facts, could find that GSF and the rig hands created an employment
                                         9
      Case: 14-30422     Document: 00513153902        Page: 10     Date Filed: 08/13/2015



                                      No. 14-30422
relationship that would support vicarious liability under the general maritime
law. 2 Control is “the most important factor” in identifying an employment
relationship under the general maritime law, W. M. Webb, Inc., 397 U.S. at
192, especially where, as here, the plaintiff seeks to impose vicarious liability.
See Barbetta, 848 F.2d at 1369–70. While payment of wages is relevant to
control, it is not dispositive. See Standard Oil Co., 212 U.S. at 225 (“[T]he
payment of wages, and other circumstances bearing upon the relation . . . are
not the ultimate facts, but only those more or less useful in determining whose
is the work and whose is the power of control.”). Absent from the record are
other indicia of control, such as the right to supervise the rig hands or set their
schedule, the right to hire or fire, and the provision of the place or
instrumentalities of work. Given that there is little or no evidence of control,
no reasonable jury could find that GSF employed the rig hands, applying
common law principles of agency.
II.     The Jones Act
        Johnson argues that we should consult caselaw applying the Jones Act
to determine whether an employment relationship exists for purposes of
assigning vicarious liability under the general maritime law. The Jones Act
“create[s] a negligence cause of action for ship personnel against their
employers.” Withhart v. Otto Candies, L.L.C., 431 F.3d 840, 843 (5th Cir. 2005);
see also 46 U.S.C. § 30104. While vicarious liability hinges on an employment
relationship between the defendant and tortfeasor, liability under the Jones
Act depends on an employment relationship between the plaintiff-seaman and
the defendant. See Guidry, 614 F.2d at 452.


        2 The district court held that GSF was a mere “paymaster,” and that a “paymaster” is
not an employer under the general maritime law. On appeal, Johnson argues that the district
court did not adequately define “paymaster,” and GSF concedes that “the name [paymaster]
is irrelevant.” We do not explore whether GSF should be labelled a “paymaster,” but rather
focus on the facts of GSF’s relationship with the rig hands.
                                            10
   Case: 14-30422     Document: 00513153902      Page: 11   Date Filed: 08/13/2015



                                  No. 14-30422
      Jones Act cases may be useful to our analysis to the extent that these
cases articulate common law principles. Our court has stated that “the common
law’s limits on employer liability are entitled to great weight in . . . Jones Act
cases, subject to such qualifications as Congress has imported into those
terms.” Beech v. Hercules Drilling Co., 691 F.3d 566, 571 (5th Cir. 2012)
(internal quotation marks and citation omitted). Indeed, several of the factors
that our court has cited in Jones Act cases to identify employment
relationships are also relevant under the common law. See Baker v. Raymond
Int’l, Inc., 656 F.2d 173, 177–78 (5th Cir. Unit A Sept. 1981) (applying the
borrowed servant doctrine under the Jones Act); see also Volyrakis v. M/V
Isabelle, 668 F.2d 863, 866 (5th Cir. 1982) (“Control is the critical inquiry
[under the Jones Act]. Factors indicating control over an employee include
payment, direction, and supervision of the employee. Also relevant is the
source of the power to hire and fire.”), overruled on other grounds by In re Air
Crash Disaster Near New Orleans, La. on July 9, 1982, 821 F.2d 1147 (5th Cir.
1987).
      However, Jones Act caselaw should not control our analysis to the extent
that it departs from common law principles of agency. The Supreme Court has
held that the Jones Act “is entitled to a liberal construction to accomplish its
beneficent purposes”—to “provide for the welfare of seamen.” Cox v. Roth, 348
U.S. 207, 210 (1955) (internal quotation marks and citation omitted). “Liberal
construction is necessary because of the seaman’s broad and perilous job
duties.” Beech, 691 F.3d at 570. We have cited the requirement of liberal
construction in identifying employment relationships under the Jones Act. See
Guidry, 614 F.2d at 455 (“The Jones Act is remedial legislation and as such
should be liberally construed in favor of injured seamen.” (citing Spinks v.
Chevron Oil Co., 507 F.2d 216, 224 (5th Cir. 1975), overruled on other grounds
by Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331 (5th Cir. 1997)). “This
                                       11
   Case: 14-30422     Document: 00513153902      Page: 12   Date Filed: 08/13/2015



                                  No. 14-30422
liberal construction has resulted in broader employer liability under the Jones
Act . . . than would have been possible under the common law.” Beech, 691 F.3d
at 571; see also Cosmopolitan Shipping Co. v. McAllister, 337 U.S. 783, 790
(1949) (“assum[ing] without deciding that . . . the rules of private agency should
not be rigorously applied” to identify employment relationships under the
Jones Act). The requirement of liberal construction limits the usefulness of
Jones Act cases in determining vicarious liability under the general maritime
law, where our court has expressly adopted agency law. See Stoot, 807 F.2d at
1199 (noting that the vicarious liability doctrine from agency law is “well
ingrained in the general maritime law”). Indeed, we have noted that “while the
determination of vicarious liability is related to determining whether a
defendant is an employer under the Jones Act, they are not assayed by
identical standards.” Guidry, 614 F.2d at 455.
      The Jones Act case on which Johnson primarily relies is Spinks v.
Chevron Oil Company. There, we held that an employee of Labor Services, Inc.,
who was injured while performing work for Chevron Oil Company, could sue
Labor Services under the Jones Act for compensation for negligence. Spinks,
507 F.2d at 218. We held that although Spinks was a “borrowed employee” of
Chevron, he also remained an employee of Labor Services, whose business
included “the supplying of laborers to work on oil rigs and drilling barges.” Id.
at 220. As evidence that Spinks was an employee of Labor Services, we noted
that Labor Services hired Spinks; Labor Services paid Spinks and withheld
taxes and social security payments from his salary; a Labor Services employee
could fire Spinks; and Labor Services made a profit from Spinks’s work. Id. at
224–25. In Guidry, our circuit described the Spinks analysis:
      Spinks sued the company that had hired him and signed his
      checks, his payroll employer. This company in turn assigned him
      to do work with another firm . . . . In that context, we focus on
      whether the payroll employer has divested itself of all control over
                                       12
       Case: 14-30422   Document: 00513153902      Page: 13   Date Filed: 08/13/2015



                                    No. 14-30422
         the employee. Unless this has happened, the employee is entitled
         to look no further than the signature on his check.
Guidry, 614 F.2d at 454. Relying on Spinks and Guidry, Johnson argues that
GSF is the rig hands’ “payroll employer” and is therefore vicariously liable for
their negligence even in the absence of evidence of control. Johnson suggests
that the burden is on GSF to prove that it has “divested itself of all control”
over Johnson.
         As a threshold matter, we decline to shift the burden to GSF to
demonstrate a lack of control. Such a rule would conflict with caselaw holding
that vicarious liability hinges on control, and that payment of wages is
relevant, but not dispositive, in determining control. See Standard Oil Co., 212
U.S. at 225; Barbetta, 848 F.2d at 1370–71. In addition, we note that Spinks is
distinguishable on its facts. First, the evidence of an employment relationship
is stronger between Spinks and Labor Services than between the rig hands and
GSF. In contrast to the relationship between Spinks and Labor Services, there
is no evidence that GSF hired the rig hands or that a GSF employee could fire
the rig hands. Second, the panel in Spinks appeared to assume that Labor
Services was Spinks’s original employer. The question was not whether Spinks
and Labor Services had ever formed an employment relationship, but rather
whether Labor Services ceased to be Spinks’s employer, under the Jones Act,
because it had assigned Spinks to work on Chevron’s drilling barge. By
contrast, there is no evidence that GSF ever formed an employment
relationship with the rig hands. For both legal and factual reasons, Johnson’s
reliance on Spinks is inapposite.
III.     Johnson’s Additional Arguments
         Johnson raises three additional arguments to support his position that
GSF employed the rig hands. First, he notes that in two other lawsuits, GSF
admitted to being an employer of other rig hands in 2008. Although Johnson

                                        13
    Case: 14-30422       Document: 00513153902         Page: 14     Date Filed: 08/13/2015



                                      No. 14-30422
claims that one of these employees worked on the HIGH ISLAND VII, he points
to no record evidence to support that claim. Evidence that GSF employed some
rig hands in 2008 does not raise an inference that GSF employed the rig hands
who were working on the HIGH ISLAND VII on the night of November 8, 2010.
       Second, Johnson suggests that there is insufficient record support for
GSF’s claim that TSSNL was the rig hands’ employer. However, because
Johnson bears the burden at trial of demonstrating an employment
relationship between GSF and the rig hands, GSF carries its burden at the
summary judgment stage by pointing to an absence of evidence that it
employed the rig hands. See Int’l Ass’n of Machinists & Aerospace Workers,
AFL-CIO, 199 F.3d at 798. GSF need not prove that another entity employed
the rig hands.
       Finally, Johnson marshals policy arguments. He claims that a finding
that TSSNL, and not GSF, employed the rig hands would lead to “a situation
in which overseas rig hands will now fluctuate wildly in and out of employment
relationships based merely upon where the rig is operating.” However, on this
record, the situation that Johnson fears might actually result from a finding
that GSF employed the rig hands. McKenzie testified that while GSF
distributes pay to Americans working on rigs in non-U.S. waters, Transocean
Deep Water, Inc. distributes pay to Americans working on rigs in U.S. waters.
Therefore, allowing the identity of the rig hands’ employer to hinge on the W-2
form could cause employment relationships to change each time a rig moved
between U.S. and non-U.S. waters. 3




       3 At the same time, we acknowledge concern that companies conceivably could
delegate through contract each obligation reflecting an employment relationship, such that
no one company exercises sufficient control over a tortfeasor to support vicarious liability.
                                             14
   Case: 14-30422   Document: 00513153902     Page: 15   Date Filed: 08/13/2015



                               No. 14-30422
                             CONCLUSION
     GSF may not be held vicariously liable for the rig hands’ alleged
negligence because no reasonable jury could find an employment relationship
between GSF and the rig hands. We therefore AFFIRM the district court’s
grant of summary judgment in favor of GSF.




                                    15